internal_revenue_service department of the treasury number release date index number taxpayer corp a corp b corp c entity tax professional a tax professional b outside tax professional cpa firm dates one two and three dear washington dc person to contact telephone number refer reply to cc intl plr-158049-01 date date legend this replies to your letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 with respect to the following a to file elections and certifications pursuant to sec_1_1503-2 and sec_1_1503-2 with respect to the dual consolidated losses of entity for each of the tax years listed on attachment a b to file a new agreement described in sec_1_1503-2 pursuant to sec_1_1503-2 with respect to the dual consolidated losses of entity for the tax_year listed on attachment b on behalf of corp a and c to file an agreement described in sec_1_1503-2 pursuant to sec_1_1503-2 with respect to the dual consolidated losses of entity for each of the tax years listed on attachment a on behalf of taxpayer attachments a in re plr-158049-01 and b are attached to and are made a part of this ruling letter the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process on date one corp a acquired corp b in a tax-free stock acquisition at the time of the acquisition corp b held indirectly an interest in entity on date two which was after date one corp b merged into corp c a consolidated u s subsidiary of corp a under sec_368 on date three which was after date two taxpayer acquired corp a in a taxable purchase of the shares of corp a taxpayer is the current consolidated parent of corp a and corp c the successor-in-interest to former corp b tax professional a is an employee of corp a tax professional b is a former employee of corp a and corp b outside tax professional was a partner in cpa firm the affidavits of tax professionals a and b the outside tax professional and the facts submitted describe the circumstances that led to the discovery and failure_to_file the agreements and annual certifications under sec_1_1503-2 for the tax years at issue taxpayer is requesting relief before the failure_to_file the elections and annual certifications is discovered by the irs sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the elections and the annual certifications are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has in re plr-158049-01 discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter a to file elections and certifications pursuant to sec_1_1503-2 and sec_1_1503-2 with respect to the dual consolidated losses of entity for each of the tax years listed on attachment a b to file a new agreement described in sec_1_1503-2 pursuant to sec_1 g iv b iii with respect to the dual consolidated losses of entity for the tax_year listed on attachment b on behalf of corp a and c to file an agreement described in sec_1_1503-2 pursuant to sec_1_1503-2 with respect to the dual consolidated losses of entity for each of the tax years listed on attachment a on behalf of taxpayer the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the elections and the annual certifications sec_301_9100-1 nothing in this ruling letter is to be construed as confirming the accuracy of the information you have furnished and this is specifically the case regarding the amounts of the dual consolidated losses of entity as listed on attachments a and b as previously stated verification of that information may be required as part of the audit process a copy of this ruling letter should be associated with the elections and annual certifications this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international in re plr-158049-01 attachment a tax_year ended taxpayer dual_consolidated_loss entity loss deducted election required annual certification on form_1120 under required under treas reg section sec_1_1503-2 g iv b yes no yes yes yes yes in re plr-158049-01 attachment b agreement required under sec_1_1503-2 tax_year ended taxpayer dual_consolidated_loss entity loss deducted on form_1120
